In the

     United States Court of Appeals
                  For the Seventh Circuit

No. 13-1318

JOSEPH E. CORCORAN,
                                                 Petitioner-Appellant,

                                   v.

RON NEAL, Superintendent,*
                                                Respondent-Appellee.


              Appeal from the United States District Court
       for the Northern District of Indiana, South Bend Division.
             No. 3:05-CV-389 JD — Jon E. DeGuilio, Judge.



    ARGUED NOVEMBER 5, 2013 — DECIDED APRIL 14, 2015



    Before BAUER, WILLIAMS, and SYKES, Circuit Judges.
    SYKES, Circuit Judge. In 1997 Joseph Corcoran shot and
killed four men at his home in Fort Wayne, Indiana. A jury



*
 Pursuant to Federal Rule of Appellate Procedure 43(c), we have substi-
tuted Ron Neal, Superintendent, for Bill Wilson as the named respondent.
2                                                  No. 13-1318

convicted him of four counts of murder and recommended the
death penalty. The trial judge agreed and imposed a death
sentence in accordance with the jury’s recommendation.
    After his appeals in state court had run their course,
Corcoran sought federal habeas relief on multiple grounds. We
resolved some of his claims in earlier opinions and Corcoran
has abandoned others; only two issues remain. Corcoran
argues that the trial judge impermissibly relied on nonstatu-
tory aggravating factors and failed to consider mitigating
evidence when deciding whether to impose the death penalty.
In a thorough opinion, the district court rejected these claims
and denied the writ.
    We affirm. First, the Indiana Supreme Court held that the
trial judge did not in fact rely on nonstatutory aggravating
factors. We previously disagreed with that determination, but
our earlier decision—now vacated—did not adequately
grapple with the deference owed to state-court factual findings
under the Antiterrorism and Effective Death Penalty Act
(“AEDPA”), 28 U.S.C. § 2254(d)(2). Giving the matter a fresh
look through the lens of AEDPA’s deferential standard of
review, we now conclude that the state supreme court’s factual
determination was not unreasonable.
   Second, the Indiana Supreme Court reasonably determined
that the trial judge considered all proffered evidence in
mitigation. The sentencer’s obligation to consider mitigating
evidence in a capital case does not require that the evidence be
credited or given any particular weight in the final sentencing
decision.
No. 13-1318                                                                    3

                              I. Background
   This case has a long and complex history in state and
federal court, most of which is not relevant here and can be
found in our earlier opinions. See Corcoran v. Wilson
(“Corcoran XI”), 651 F.3d 611 (7th Cir. 2011); Corcoran v.
Levenhagen (“Corcoran IX”), 593 F.3d 547 (7th Cir. 2010); and
Corcoran v. Buss (“Corcoran VII”), 551 F.3d 703 (7th Cir. 2008).
We will repeat the facts and procedural history only as
necessary to resolve the remaining claims.
    On the evening of July 26, 1997, Corcoran was in his
bedroom in the Fort Wayne home he shared with his sister
when he heard men talking downstairs and became angry
because he thought they were talking about him. He loaded his
rifle and went downstairs to confront them. In the living room,
he found his brother Jim Corcoran; their sister’s fiancé, Scott
Turner; and two of Jim’s friends, Timothy Bricker and Doug
Stillwell. Corcoran shot the first three men at close range,
killing them. Stillwell tried to escape, but Corcoran chased him
into the kitchen and killed him too with a shot to the back of
the head.
    Corcoran was charged in state court with four counts of
murder. Indiana sought the death penalty based on the
statutory aggravating circumstance of multiple murders. See
IND. CODE § 35-50-2-9(b)(7)–(8) (1997).1


1
 Our citations are to the version of the statute in effect in 1997. See Jacobs v.
State, 835 N.E.2d 485, 491 n.7 (Ind. 2005) (“[W]e reaffirm our commitment
to the general rule that ‘courts must sentence defendants under the statute
                                                                 (continued...)
4                                                            No. 13-1318

    Under Indiana’s death-penalty statute, if the defendant is
found guilty, the jury hears evidence in the penalty phase of
trial and can recommend “the death penalty, or life imprison-
ment without parole, or neither.” Id. § 35-50-2-9(e). Before
recommending death, the jury must find two things: (1) the
prosecution has proved beyond a reasonable doubt one or
more of the aggravating circumstances listed in the statute; and
(2) “any mitigating circumstances that exist are outweighed by
the aggravating circumstance or circumstances.” Id.
§ 35-50-2-9(k)(2). At the time of these crimes, the jury’s weigh-
ing of the aggravating and mitigating circumstances was not
binding on the trial judge; the statute then in effect provided
that “[t]he court shall make the final determination of the
sentence, after considering the jury’s recommendation, and the
sentence shall be based on the same standards that the jury
was required to consider.” § 35-50-2-9(e).2
     So in 1997 (as now) the statutory aggravating factors serve
to limit the sentencer’s initial determination of death eligibility
and the weighing process that determines whether the death
penalty is imposed. See Corcoran v. State (“Corcoran I”),
739 N.E.2d 649, 655 (Ind. 2000). This makes Indiana a so-called


1
 (...continued)
in effect at the time the defendant committed the offense.’” (quoting
Payne v. State, 688 N.E.2d 164, 165 (Ind. 1997))).

2
  After Ring v. Arizona, 536 U.S. 584 (2002), Indiana amended its death-
penalty statute to make the jury’s decision final. See Ritchie v. State,
809 N.E.2d 258, 263 n.1 (Ind. 2004). The amended statute provides that “[i]f
the jury reaches a sentencing recommendation, the court shall sentence the
defendant accordingly.” IND. CODE § 35-50-2-9(e) (2002).
No. 13-1318                                                    5

“weighing” state. See Brown v. Sanders, 546 U.S. 212, 217 (2006)
(“We identified as [weighing states] those in which the only
aggravating factors permitted to be considered by the senten-
cer were the specified eligibility factors.”); Hough v. Anderson,
272 F.3d 878, 904–05 (7th Cir. 2001) (describing the difference
between weighing and nonweighing states).
    The jury found Corcoran guilty and recommended the
death penalty. The trial judge agreed and imposed a death
sentence, announcing her findings both orally and in a written
sentencing order. Combining the judge’s oral and written
statements, the court made the following findings.
    First, the judge assigned “high weight” to the multiple
murders as aggravating circumstances. She then addressed the
ten mitigating circumstances Corcoran’s counsel had proposed,
ultimately rejecting six and finding four proven.
    More specifically, the judge found that the following
circumstances were proven and deserved weight as mitigators:
(1) Corcoran was under the influence of a mental or emotional
disturbance at the time of the crimes (a personality disorder,
though the experts did not agree about how to classify it);
(2) Corcoran cooperated with the authorities during the
investigation; (3) he had a limited criminal history; and (4) he
was genuinely remorseful for the crimes. The judge gave the
first of these factors “medium weight.” The other three, she
said, deserved only “low weight.”
    The judge rejected the other mitigating factors proffered by
the defense. Two related to Corcoran’s mental capacity.
Counsel argued that Corcoran’s mental disorder impaired his
ability to appreciate the criminality of his conduct, thus
6                                                 No. 13-1318

diminishing his culpability. The judge rejected this argument
based largely on the testimony of several doctors who exam-
ined Corcoran for competency and also for a possible insanity
defense. The judge characterized the expert evidence as
“ambiguous” because the doctors could not agree on how to
diagnose Corcoran’s personality disorder. She also noted that
Corcoran had called the police after the murders and kept his
young niece away from the crime scene (she was in the home
at the time of the crimes). The judge thought these actions
demonstrated that Corcoran knew right from wrong and did
not deserve mitigation credit for reduced culpability due to
mental disease or defect.
    For similar reasons, the judge was also unpersuaded by
Corcoran’s argument that his ability to competently assist in
his own defense was compromised by mental illness. This
argument focused on the fact that he had rejected a favorable
plea bargain. The judge emphasized that Corcoran was
assisted by capable counsel and had competently chosen to
exercise his right to a trial.
    The judge then considered and quickly rejected the remain-
ing mitigators proposed by the defense. Counsel argued that
Corcoran had continually admitted his guilt through all stages
of the legal process. That was not true; Corcoran stood on his
pleas of not guilty and went to trial. Counsel also argued that
Corcoran deserved mitigation credit for behaving well in jail.
The judge disagreed, noting that Corcoran had two conduct
reports, and besides, good behavior is expected of prisoners.
Counsel argued that Corcoran’s act of shielding his niece from
the trauma of seeing four dead bodies deserved weight as a
No. 13-1318                                                   7

mitigating factor. The judge was not persuaded that keeping
the girl away from the gruesome crime scene was evidence of
good character. Finally, counsel urged the court to treat
Corcoran’s age at the time of the murders (he was 22) as a
mitigating factor. The judge summarily rejected this argument,
saying, “I don’t consider your age of 22 to be a mitigating
circumstance.”
    The judge then weighed the proven aggravating and
mitigating circumstances and found that the former out-
weighed the latter. As relevant here, the judge made the
followings remarks in her oral sentencing statement:
      I’m required to balance aggravating circum-
      stances proved by the State of Indiana against
      the mitigating circumstances proved by the
      Defense. That has been a very difficult process,
      and not a process that I have ever taken lightly,
      and certainly would never take lightly,
      Mr. Corcoran.
      … [T]he knowing and intentional murders of
      four innocent people is an extremely heinous
      and aggravated crime. That makes you,
      Mr. Corcoran, a mass murderer. [The prosecutor]
      is right. I don’t think in the history of this county
      we’ve had a mass murderer such as yourself. It
      makes you, Mr. Corcoran, a very dangerous, evil
      mass murderer. And I am convinced in my heart
      of hearts, Mr. Corcoran, if given the opportunity,
      you will murder again.
8                                                    No. 13-1318

In her written order, the judge also stated that the knowing
and intentional killing of four “innocent victims” is a “particu-
larly heinous” crime.
   Based on these remarks, Corcoran argued on direct appeal
that the judge impermissibly relied on “future dangerous-
ness”—a nonstatutory aggravating factor—in deciding
whether to impose the death penalty. Corcoran I, 739 N.E.2d at
657. The Indiana Supreme Court credited this argument and
remanded the case, explaining that the sentencing court “must
limit its consideration of aggravating circumstances to those
specified in the death penalty statute.” Id. at 655 (citing
Bivins v. State, 642 N.E.2d 928, 955 (Ind. 1994); § 35-50-2-9(b)).
The court also noted, however, that Indiana law permits the
judge to consider the circumstances of the crime as context for
the balancing process, id. at 657, and as part of the judge’s
“personal conclusion” that death is the “appropriate punish-
ment for this offender and this crime,” a required step in
Indiana capital cases, id. at 655.
    Importantly here, the state high court acknowledged that
it’s sometimes difficult to distinguish between permissible
consideration of context and impermissible consideration of
nonstatutory aggravating circumstances:
           Because the circumstances of a crime often
       provide “an appropriate context for consider-
       ation of the alleged aggravating and mitigating
       circumstances,” … reference to the nature and
       circumstances of the crime in the sentencing
       statement “does not necessarily compel a conclu-
       sion that such matters were improperly consid-
No. 13-1318                                                   9

       ered and weighed as aggravating circum-
       stances.”
Id. at 657 (quoting Prowell v. State, 687 N.E.2d 563, 567 (Ind.
1997)). In the end, however, the court concluded that the trial
judge’s reference to Corcoran’s future dangerousness—and
also her remarks about the innocence of the victims and the
heinousness of the crimes—raised “a significant possibility that
[she] may have relied upon non-statutory aggravating factors
in deciding whether to impose the death penalty.” Id. Accord-
ingly, the court sent the case back to the trial court with
instructions to redetermine “whether to impose the death
sentence, life without parole, or a term of years” and to “issue
a new sentencing statement.” Id.
   On remand the judge again assigned the multiple-murders
“high weight” as statutory aggravating circumstances. Without
revisiting her prior findings on the mitigation evidence, the
judge again concluded that the aggravating circumstances
outweighed the proven mitigating circumstances. Then,
specifically addressing the reason for the remand, the judge
wrote this:
       The trial [c]ourt, in balancing the proved aggra-
       vators and mitigators, emphasizes to the
       Supreme Court that it only relied upon those
       proven statutory aggravators. The trial [c]ourt’s
       remarks at the sentencing hearing, and the
       language in the original sentencing order explain
       why such high weight was given to the statutory
       aggravator of multiple murder, and further
       support the trial [c]ourt’s personal conclusion
10                                                   No. 13-1318

       that the sentence is appropriate punishment for
       this offender and these crimes.
With that, the judge reimposed the death penalty, and the case
returned to the Indiana Supreme Court.
   This time around the court held that the death sentence
complied with Indiana law:
           We are now satisfied that the trial court has
       relied on only aggravators listed in Indiana Code
       § 35-50-2-9(b). In response to our remand, the
       trial court stated, “[I]n balancing the proved
       aggravators and mitigators, [the trial court]
       emphasizes to the Supreme Court that it only
       relied upon those proven statutory aggravators.”
       There is no lack of clarity in this statement and
       no plausible reason to believe it untrue.
Corcoran v. State (“Corcoran II”), 774 N.E.2d 495, 499 (Ind. 2002)
(internal citation omitted) (alterations in the original).
   Corcoran had also challenged the judge’s decision not to
reconsider her earlier mitigation findings on remand. The
Indiana Supreme Court found no error and at length reviewed
and approved the trial judge’s evaluation of the mitigation
evidence in the original sentencing proceeding:
           Corcoran’s argument that the trial court did
       not consider six of the proffered mitigating
       circumstances is without merit. As the mitigating
       circumstances were not the focus of our concern,
       we are not surprised that the trial court’s second
       order analyzed only those aggravating and
No. 13-1318                                                  11

      mitigating circumstances it found pertinent to
      the task on remand.
          The trial judge had in fact analyzed
      Corcoran’s proffered mitigators in the course of
      its original sentencing. Our review of the record
      also persuades us that the trial court properly
      rejected the remaining factors in the original
      sentencing order. Corcoran claimed first that his
      mental disease affected his capacity to appreciate
      or conform his conduct. As we discuss in greater
      detail below, the trial court did not err in reject-
      ing it.
          In a related vein, Corcoran also asked the
      court to consider the fact that he shielded his
      young niece from the bloodshed as a mitigator.
      But this fact cuts both ways. His actions demon-
      strate a keen awareness of the events that were
      to follow, and suggest to us that his capacity to
      appreciate the criminality of his conduct was not
      inhibited.
          Third, Corcoran argues that his mental dis-
      ease prevented him from competently assisting
      in his defense, stemming primarily from his
      refusal of favorable plea recommendations
      offered by the State. The State’s pleas would
      have kept Corcoran in jail for life, but Corcoran
      rejected each. He chose instead to exercise his
      constitutional right to a jury trial, therefore
      creating the potential for a lesser sentence, a
12                                                No. 13-1318

     favorable jury recommendation, or an outright
     acquittal. Corcoran’s choice will not act simulta-
     neously as a mitigator for his benefit.
         The remaining three factors are also without
     merit. Corcoran was twenty-two at the time of
     the murders, and offered his age as a mitigator.
     Although chronological age is not the end of the
     inquiry for young adults, considering both the
     seriousness of this crime and the fact that
     Corcoran is well past the age of sixteen where
     the law requires special treatment, we find no
     abuse of discretion. The fifth rejected factor was
     Corcoran’s good behavior in jail prior to sentenc-
     ing. We agree with the trial court that this is
     expected of persons who are incarcerated. Even
     if it is an appropriate mitigator, its weight is
     modest and we find no abuse of discretion here
     either. Finally, Corcoran asserted that his admis-
     sion of guilt through all phases of the legal
     process should be a mitigating circumstance. Of
     course, Corcoran did not admit his guilt in the
     sense that one does in pleading guilty. Corcoran
     demanded a jury trial and subjected the victims’
     families and loved ones to a trial. The trial court
     did not abuse its discretion in declining to find
     this mitigator.
     … [T]he trial court explicitly identified the prov-
     en mitigating circumstances and listed the spe-
     cific facts and reasons that led the court to find
No. 13-1318                                                                13

        their existence. The trial court fulfilled its
        resentencing duties.
Corcoran II, 774 N.E.2d at 500–01 (citations omitted). Finally,
the court considered and rejected Corcoran’s argument that the
death penalty was manifestly unreasonable. Id. at 501–02. The
court was satisfied that the “quadruple killing” outweighed the
proven mitigators and thus affirmed the sentence. Id.
    Protracted postconviction proceedings followed.3 After
exhausting state remedies, Corcoran applied to the federal
court in Northern Indiana for a writ of habeas corpus, raising
eight separate claims. There’s no need to retrace them all here.
It’s enough to say that the case has been before the district
court twice, before this court three times (this is the fourth),
and before the Supreme Court twice.4 The parties now agree
that only two claims remain: Corcoran argues that the trial
judge impermissibly considered nonstatutory aggravating
factors and failed or refused to consider his proffered evidence
in mitigation. The district court rejected both claims and denied
the writ.




3
  See Corcoran v. State, 845 N.E.2d 1019 (Ind. 2006); Corcoran v. State,
827 N.E.2d 542 (Ind. 2005); and Corcoran v. State, 820 N.E.2d 655 (Ind. 2005).

4
  In reverse chronological order, the opinions and orders can be found at
Corcoran v. Buss, No. 3:05-CV-389 JD, 2013 WL 140378 (N.D. Ind. Jan. 10,
2013); Corcoran v. Wilson, 651 F.3d 611 (7th Cir. 2011); Wilson v. Corcoran,
562 U.S. 1 (2010); Corcoran v. Levenhagen, 593 F.3d 547 (7th Cir. 2010);
Corcoran v. Levenhagen, 558 U.S. 1 (2009); Corcoran v. Buss, 551 F.3d 703
(7th Cir. 2008); and Corcoran v. Buss, 483 F. Supp. 2d 709 (N.D. Ind. 2007).
14                                                  No. 13-1318

                        II. Discussion
    A federal court may grant a state prisoner’s application for
a writ of habeas corpus only if the prisoner “is in custody in
violation of the Constitution or laws or treaties of the United
States.” 28 U.S.C. § 2254(a); see also Wilson v. Corcoran
(“Corcoran X”), 562 U.S. 1, 1 (2010) (“Federal courts may not
issue writs of habeas corpus to state prisoners whose confine-
ment does not violate federal law.”).
    Federal collateral review of state criminal judgments is
“highly deferential.” See McManus v. Neal, No. 12-2001,
2015 WL 667466, at *12 (7th Cir. Feb. 17, 2015). Under AEDPA
a federal court may grant a state prisoner’s application for
habeas corpus only when the state-court proceeding “resulted
in a decision that was contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined
by the Supreme Court of the United States,” 28 U.S.C.
§ 2254(d)(1), or “resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence
presented in the [s]tate court proceeding,” id. § 2254(d)(2).
    This standard is “‘difficult to meet.’” White v. Woodall,
134 S. Ct. 1697, 1702 (quoting Metrish v. Lancaster, 133 S. Ct.
1781, 1786 (2013)). “Unreasonable” in this context means more
than just incorrect; it “‘means something like lying well outside
the boundaries of permissible differences of opinion.’” West v.
Symdon, 689 F.3d 749, 751 (7th Cir. 2012) (quoting Hardaway v.
Young, 302 F.3d 757, 762 (7th Cir. 2002)). Stated differently, an
unreasonable application of federal law is not merely wrong
but “objectively unreasonable”; “even ‘clear error’ will not
suffice.” White, 134 S. Ct. at 1702. “Clearly established federal
No. 13-1318                                                    15

law” for purposes of § 2254(d)(1) means “only the holdings, as
opposed to the dicta, of [the Supreme] Court’s decisions.” Id.
(emphasis added) (internal quotation marks and citation
omitted).
    The deference owed to state criminal judgments extends
just as strongly—perhaps more so—to the state court’s factual
findings. A state court’s factual determinations are cloaked
with a presumption of correctness on federal habeas review,
and the prisoner has the burden to rebut the presumption by
clear and convincing evidence. 28 U.S.C. § 2254(e)(1); see also
Kidd v. Lemke, 734 F.3d 696, 703 (7th Cir. 2013). “[A] state
court’s decision is factually unreasonable only when it ‘rests
upon fact-finding that ignores the clear and convincing weight
of the evidence.’” McManus, 2015 WL 667466, at *12 (quoting
Goudy v. Basinger, 604 F.3d 392, 399 (7th Cir. 2010)).
   If the prisoner carries this burden and shows that the state
court’s decision was legally or factually unreasonable, the
federal court reviews the prisoner’s claim of constitutional
error de novo. Id.
   We review the district court’s denial of the writ de novo.
Ruhl v. Hardy, 743 F.3d 1083, 1090 (7th Cir. 2014).
                            *   *   *
     Corcoran challenges two aspects of the Indiana Supreme
Court’s decision in Corcoran II: (1) the court’s determination
that the trial judge did not rely on nonstatutory aggravating
factors in her resentencing order, see 774 N.E.2d at 499; and
(2) the court’s determination that the judge did not refuse or
fail to consider the proffered evidence in mitigation, id. at 500–
16                                                    No. 13-1318

01. These are factual findings. See Parker v. Dugger, 498 U.S. 308,
320 (1991) (explaining that a state court’s characterization of
what the trial judge found is a finding of historical fact).
Accordingly, Corcoran has the heavy burden to overcome the
presumption of correctness and show that the state court’s fact-
finding is unreasonable. He has not carried that burden.


A. Nonstatutory Aggravating Circumstances
    Following the remand in Corcoran I, the trial judge issued a
new sentencing order and unambiguously stated that she
relied only on proven statutory aggravators (the multiple
murders) in weighing the aggravating and mitigating circum-
stances. She also explained that her remarks at the original
sentencing proceeding about the circumstances of the
crimes—the comments that troubled the supreme court and led
to the remand—were offered to explain the “high weight” she
assigned to the statutory aggravators and to support her
“personal conclusion that the sentence is appropriate punish-
ment for this offender and these crimes.”
    The Indiana Supreme Court accepted this explanation and
pronounced itself “satisfied that the trial court has relied on
only aggravators listed in Indiana Code § 35-50-2-9(b).”
Corcoran II, 774 N.E.2d at 499. As we’ve noted, that’s a factual
finding, so we must presume it to be correct, and Corcoran has
the burden to rebut it by clear and convincing evidence.
    Corcoran has not identified any evidence to rebut the
presumption, though to be fair this is not the kind of factual
finding that can be rebutted in the traditional sense by pointing
No. 13-1318                                                    17

to witness testimony and exhibits in the record. The question
before the state supreme court in Corcoran II did not require the
resolution of an evidentiary conflict. Instead, the court was
faced with a choice to either accept or reject the judge’s
assurance that she did not rely on nonstatutory aggravators.
The court accepted it. The question for us is whether that
decision was unreasonable—whether it ignores the clear
weight of the evidence or lies outside the boundaries of fair-
minded disagreement.
    To put this inquiry in proper context, it’s helpful to retrace
the court’s remand instructions in Corcoran I. First, the state
high court reminded the trial judge that she must “limit [her]
consideration of aggravating circumstances to those specified
in the death penalty statute.” Corcoran I, 739 N.E.2d at 655. The
court also explained, however, that Indiana law permits the
sentencing judge to consider the circumstances of the crime as
context for the balancing process, id. at 657, and to amplify her
“personal conclusion that the sentence is appropriate punish-
ment for this offender and this crime,” id. at 655 (citing
Harrison v. State, 644 N.E.2d 1243, 1262 (Ind. 1995)). The judge’s
duty to explain why the sentence is “appropriate punishment
for this offender and this crime” implies an obligation to reflect
and comment on the specific characteristics of the offense and
the offender in arriving at that conclusion.
    So under state law the statutory aggravating factors
“channel[] and limit … the sentencer’s discretion” in important
ways, Maynard v. Cartwright, 486 U.S. 356, 362 (1988), but
capital sentencing does not take place in a factual straightjack-
et. The trial judge commits error if she treats nonstatutory
18                                                No. 13-1318

aggravating factors as formal aggravators. Corcoran I,
739 N.E.2d at 657 (explaining that the reviewing court looks to
“the role of non-statutory aggravating matters” in the judge’s
sentencing statement). But the judge may properly refer to
background facts as context for the balancing process and to
explain the judge’s “personal conclusion” that the death
penalty is appropriate punishment in light of the nature of the
offense and the character of the offender. Id. at 655, 657.
   With the benefit of these remand instructions, the trial
judge stated in her resentencing order that she relied only on
“proven statutory aggravators”—that is, the multiple
murders—in weighing the aggravating and mitigating circum-
stances. She also explained that her remarks at the original
sentencing (the ones that led to the remand) were intended
only as explanatory context for the “high weight” she assigned
to the multiple murders as statutory aggravators and to
support her personal conclusion that the death penalty was
appropriate punishment.
    The Indiana Supreme Court took the judge at her word and
found that she “relied on only aggravators listed in Indiana
Code § 35-50-2-9(b).” Corcoran II, 774 N.E.2d at 499. Corcoran
challenges that finding as unreasonable. His argument rests
almost entirely on our now-vacated opinion in Corcoran IX.
There we said that “unlike the Indiana Supreme Court, we are
far from ‘satisfied that the trial court has relied only on
aggravators listed in Indiana Code § 35-50-2-9(b).’”
Corcoran IX, 593 F.3d at 551. We construed the trial judge’s
comments as “add[ing] weight to a statutory aggravator based
on the non-statutory aggravators” and noted that “factor
No. 13-1318                                                    19

weighting is part of factor ‘balancing,’ the very process in
which the trial court disclaimed reliance only on aggravators
listed in [the statute].” Id.
   Corcoran argues that we “got it right” in Corcoran IX and
urges us to stick with our earlier interpretation of the judge’s
resentencing statement. But our interpretation is not the only
reasonable way to read this record. The state supreme court
was entitled to see things differently as long as its decision did
not ignore the clear weight of the evidence and falls within the
boundaries of fair-minded disagreement. White, 134 S. Ct. at
1702.
    Having revisited the matter, we now acknowledge that our
decision in Corcoran IX did not hew as closely as it should have
to the deferential standard of review mandated by AEDPA.
Although we found the state supreme court’s decision
“unreasonable,” in doing so we did not give the state court’s
decision the deference it was due. Line-drawing in this area can
be difficult, as the Indiana justices emphasized in Corcoran I.
739 N.E.2d at 657. There’s room for reasonable disagreement
about how to interpret this record. The state high court
credited the judge’s statement that she followed the law, and
under AEDPA that decision is entitled to substantial deference.
We cannot say that the state supreme court either ignored the
clear weight of the evidence or reached a decision that no fair-
minded jurist could reach. In short, the state court’s decision
was not unreasonable.
20                                                   No. 13-1318

B. Mitigating Circumstances
    Corcoran’s final argument is that the judge’s analysis of his
proffered mitigating evidence violated the rule of Eddings v.
Oklahoma, 455 U.S. 104 (1982). In Eddings a capital defendant
presented mitigation evidence that as a child he had been
physically abused by his father. Id. at 107. The sentencing judge
rejected this evidence as a matter of law: “Nor can the [c]ourt
in following the law, in my opinion, consider the fact of this
young man’s violent background.” Id. at 109 (quotation marks
omitted). The Supreme Court reversed and remanded, holding
that the sentencing court in a capital case must admit and
consider all relevant mitigating evidence. “Just as the State
may not by statute preclude the sentencer from considering
any mitigating factor, neither may the sentencer refuse to
consider, as a matter of law, any relevant mitigating evidence.”
Id. at 113–14; see also Skipper v. South Carolina, 476 U.S. 1, 4
(1986) (“[T]he sentencer may not refuse to consider or be
precluded from considering any relevant mitigating evidence.”
(internal quotation marks omitted)); Lockett v. Ohio, 438 U.S.
586, 604 (1978) (“[W]e conclude that the Eighth and Fourteenth
Amendments require that the sentencer … not be precluded
from considering, as a mitigating factor, any aspect of a defen-
dant’s character or record and any of the circumstances of the
offense that the defendant proffers as a basis for a sentence less
than death.”).
    Corcoran argues that the judge violated Eddings by refusing
to consider two of his proffered mitigators: (1) his age at the
No. 13-1318                                                               21

time of the murders; and (2) his good behavior while in prison.5
But the judge did consider these two proposed mitigators, if
only summarily. In her oral statement at sentencing, the judge
specifically stated that she did not believe Corcoran’s age of 22
was a mitigating circumstance. She spent a bit more time on
Corcoran’s claim about his good behavior in jail. At the
sentencing hearing, she noted that “there are two reports from
the police department in this file, from the jail, that don’t
exactly indicate your good behavior.” She added the following
in her written sentencing order: “As good behavior is expected
of incarcerated individuals, the [c]ourt does not consider this
to be a mitigating circumstance.”
    Without specifically referring to Eddings, the Indiana
Supreme Court considered Corcoran’s argument and rejected
it as “without merit.” Corcoran II, 774 N.E.2d at 500. That
conclusion was not unreasonable. Here, unlike in Eddings, the
judge’s oral and written statements do not suggest that she
thought she was foreclosed from considering the two proposed
mitigators as a matter of law. To the contrary, the judge admit-
ted Corcoran’s evidence, discussed his claims, and said she did
not agree that his age or good behavior in jail were mitigating
circumstances. Regarding the good-behavior claim in particu-




5
  Corcoran also argues that the trial judge erred by not reconsidering all of
his proposed mitigators on remand. The Indiana Supreme Court rejected
this argument as a matter of state law. Corcoran v. State (“Corcoran II”),
774 N.E.2d 495, 500 (Ind. 2002). We know of no principle of federal
constitutional law that prohibited the judge from relying on her earlier
findings.
22                                                 No. 13-1318

lar, she also pointed out that the evidence did not run in
Corcoran’s favor in the first place.
   We have previously explained that “[t]he rule of Eddings is
that a sentencing court may not exclude relevant mitigating
evidence[,] [b]ut of course, a court may choose to give mitigat-
ing evidence little or no weight.” Allen v. Buss, 558 F.3d 657,
667 (7th Cir. 2009) (citation omitted); see also Baird v. Davis,
388 F.3d 1110, 1114 (7th Cir. 2004) (“[The Supreme Court] has
made clear that a sentencing court in balancing aggravating
and mitigating circumstances bearing on the imposition of the
death penalty is not required to give any fixed weight to any
particular mitigating circumstance.”). In other words, the
sentencer’s obligation to consider all mitigating evidence in a
capital case does not imply a duty to credit the evidence or
give it weight in the final analysis.
    Corcoran relies on Wright v. Walls. 288 F.3d 937 (7th Cir.
2002), but that case is distinguishable on several fronts. In
Wright the trial judge’s remarks at sentencing were “strikingly
similar to those in Eddings.” Id. at 943. Here, in contrast, the
trial judge made no categorical statements of exclusion.
Moreover, Wright was decided under the less deferential
“pre-AEDPA” standard of review. See id. at 941–42.
    Our more recent decision in Allen v. Buss provides better
guidance. 558 F.3d at 667. In Allen the trial judge heard
evidence of the defendant’s traumatic and dysfunctional
childhood but did not mention it in his written sentencing
order. Id. at 665–66. After reviewing several other proffered
mitigators, the judge’s order simply stated that “[the court]
finds no other circumstances appropriate for consideration as
No. 13-1318                                                    23

a mitigating factor.” Id. at 666. On appeal the defendant argued
that the judge ignored the evidence of his difficult childhood.
The Indiana Supreme Court disagreed, holding that the judge
“had properly considered his mitigating evidence,” and further
noting that “‘[a]ccepting the facts alleged about Allen’s
childhood does not compel a finding of mitigating circum-
stances.’” Id. (quoting Allen v. State, 686 N.E.2d 760, 790 (Ind.
1997)).
    We deferred to the state court’s decision, finding it a
“plausible” interpretation of the judge’s sentencing order. Id.
at 667. We can go further in this case; here the judge was not
silent on the subjects of Corcoran’s age and behavior in jail. She
clearly addressed both factors and simply declined to credit
them as mitigating circumstances. The Indiana Supreme Court
reasonably concluded that this satisfied the judge’s obligation
to consider Corcoran’s proffered evidence in mitigation.


                        III. Conclusion
   For the foregoing reasons, the judgment of the district court
denying Corcoran’s petition for habeas relief is AFFIRMED.